DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 20 April 2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2022.


Information Disclosure Statement
Non-Patent Literature Documents #2 in the IDS filed 18 October 2019 and #1 in the IDS filed 18 March 2021 have been lined through because they are not in the English language and there is no concise explanation of their relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.
Foreign Patent Document #1 in the IDS filed 18 November 2019 has been lined through because it is identical to Foreign Patent Reference #1 in the IDS filed 18 October 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 113ba (e.g. line 13 on page 25).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113Ba in Figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 is rendered indefinite because it is unclear what is meant by a "device comprising an optical functional tubular portion of a primary molded article that has been formed by a non-optical functional resin is covered by an optical functional resin."
Claim 7 is further rendered indefinite because it is unclear what is meant by "an optical functional area formed from an optical functional surface at distal end side of the tubular portion to an outer surface of the secondary molded article" for at least the reason that there is insufficient antecedent basis for the limitation "the secondary molded article" in the claim.
Claim 7 is further rendered indefinite because it is unclear if the "thickness of a distal end of the tubular portion" refers to the radial thickness of the tubular portion at the distal end or the transverse thickness of a distal end.
Claim 7 is further rendered indefinite because it is unclear what interval is intended to be indicated by "a distance between a distal end of an inner radius portion of the tubular portion and an inside effective diameter of the optical functional surface."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibiki (JP H09174599 A).
	Ishibiki is directed to an optical component, such as a lens in an endoscope (paragraph 0001).  The optical component comprises an optical element integrally formed with an adjacent member, each of which are composed of resins (paragraph 0007).  The  component is formed by first molding the adjacent member, then molding the optical element by insert molding using the adjacent member as the insert (paragraph 0008).  As such, one of ordinary skill in the art would expect the resin of the optical element of cover at least part of the adjacent member.  The optical element is made of an optically transparent resin while the adjacent member is formed of an optically opaque resin (paragraph 0015).  An optically transparent resin reads on an optical functional resin while an optically opaque resin reads on a non-optical functional resin.  The optical element is situated at the distal end of a tubular structure formed by the adjacent member (paragraph 0018 and Figure 5).  Since the optical element uses the adjacent member as an insert during molding, the thickness of the distal end of the tube (A) must be larger than the distance between any radius portion of the tube and the diameter of the optical functional surface (B, at most).

    PNG
    media_image1.png
    248
    385
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787